Title: To James Madison from George Davis, 8 March 1803
From: Davis, George
To: Madison, James


					
						Sir.
						Consular House Tunis March 8th. 1803.
					
					In Consequence of the departure of Mr. Eaton from this Regency by Order of the Bey, the particulars of which will be made known to you, Commodore Morris has been pleased to honor me with the appointment as Chargé d’Affaires for the United States until the pleasure of the Government shall be known.
					While I am sensible of the consequence of such an appointment, particularly at such a period, I also feel bold in the Opinion, that for the time, the Government may think proper to acquiesce in the honor done me; a uniformity of conduct and unceasing Exertions to perform the duties annexed to my Office—shall neither lessen the dignity or Interest of My Country.  I beg leave to assure you of the High respect with which I have the honor, to be, Sir, Your Obedt. Servt.
					
						George Davis
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
